Gentlemen:
We have combined your request for an expedited Attorney General's opinion on the following issue:
  Whether the petition process under Act No. 2 of the First Extraordinary Session of 2000, which requires the signatures of 15% of the total registered voters of the parish, includes those on the inactive list of voters?
One request letter states that Section 7.01(2) of the Home Rule Charter for a Consolidated Government for Terrebonne Parish provides that the number of signatures to be obtained in order to place an initiative on on the ballot is 15% of the total registered voters of the Parish. It is also noted that R.S. 18:196(A)(1) provides that the names of registrants on the inactive list of voters shall not be counted in computing the number of signatures required on any petition.
It is our understanding that the registrar of voters followed the provisions of R.S. 18:196(A)(1) and did not include the names of registrants on the inactive list of voters in computing the number of signatures required on the petition herein. In other words, 15% of the total registered voters did not include those voters on the inactive list.
The issue herein is whether the charter should followed to the exclusion of any other law, specifically the Election Code, and thus require 15% of all registered voters, active and inactive voters. La. Civil Code Article 13 provides, "Laws on the same subject matter must be interpreted in reference to each other." Certainly, the charter provision and the Election Code are laws on the same subject matter, and thus, it is mandatory that they be interpreted in reference to each other, if possible.
It is our opinion that the charter and the Election Code can be read together so that the 15% requirement of all registered voters would not include those voters on the inactive list. We hope this opinion sufficiently addresses all issues herein. If we can be of further assistance, please advise.
Yours very truly,
                            RICHARD P. IEYOUB Attorney General
                            ______________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb